DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-185727, filed on 11/06/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, 13-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20210027532 A1, hereinafter Lin), in view of Mahfouz ( US 20170143494 A1)

Regarding Claim 1, a non-transitory computer-readable storage medium storing a shape data output program that causes at least one computer to execute process, the process comprising (Lin, Paragraph [0007], non-transient, computer-readable medium storing instructions to be executed by a processor):
normalizing each shape data of a plurality of pieces of shape data for each component in each coordinate axis direction to create unit shape data (Lin, Paragraph [0040], a hip roof point distribution model at various normalized shape parameter values and points on the surface of the model; [0056], As part of the angular constraints process, before attempting to model shape instances, the primary building axis, and the complete set of angles that define the structure are first established. 
[0045], a subset <red on unit shape data> of the rectangles may be randomly selected to form the building shape)
classifying the plurality of pieces of shape data based on the created unit shape data of each of the pieces of shape data (Lin, Paragraph [0054] Mask R-CNN refers to a particular network structure that performs classification, region proposal and object segmentation <read on unit shape data> ) ; 
specifying, based on dimensions of sites of each shape data in classified group (Lin, Paragraph [0064],  While the fitting technique described herein is predicting shape based on a collection of points.  The surface map may be a dimensional reduction to a point cloud.  one can first classify the type of geometric shape, then register and fit or one can register and fit all the models then select which model best fits the data),
a dimensional relationship between different sites of the shape data in the group (Lin, Paragraph [0037], The functional model may include object recognition, dimensional geometric primitives, compact 3D representation, and tagging with metadata. Primitive representation provides for a more compact metadata scheme.  the functional model may represent the data in a very compact representation, by replacing pixels in the images with 3D geometric shapes); 
and outputting information indicating the specified dimensional relationship in association with the unit shape data of the shape data in the group (Lin, Paragraph [0077], When the high enough metric is achieved at 702 (indicated by “yes” to initial model selection), the primitive fitting process may be avoided, and the 3D model may be generated. When the high enough metric is not achieved at 702 (indicated by “no” to initial model selection).
	However, Lin does not explicitly disclose but Mahfouz teaches normalizing each shape data of a plurality of pieces of shape data for each component in each coordinate axis direction to create unit shape data (Mahfouz, Paragraph [0249], the normalized anatomical 3D model and template 3D model are rendered scale invariant, so that shape features can be utilized independent of scale [0304], For each cluster, a parameterization module extracts the mathematical descriptors within the cluster. The mathematical descriptors form the parameters (e.g., CAD design parameters) for the eventual implant model. The extracted mathematical descriptors are fed into an implant surface generation module. This module is responsible for converting the mathematical descriptors into surface descriptors to generate a 3D, virtual model of the anatomy for each cluster. [0343], These features are used as inputs to a clustering process, where the animal bone population is divided into groups having similar features using a predetermined clustering methodology. [0511], first magnetometer outputs … in the X-direction, Y-direction, and Z-direction at a first location, while the second magnetometer outputs … in the X-direction, Y-direction, and Z-direction at a second location, and the third magnetometer outputs … in the X-direction, Y-direction, and Z-direction at a third location).
Mahfouz and Lin are analogous since both of them are dealing with normalizing 3D shape modeling using machine learning. Lin provided a way of process 3D shape modeling system by normalize the shape data and classifying the shape data. 
Mahfouz provided a way of normalize and classifying the shape data into multiple clusters and subdivided into different groups. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate grouping based on the classified normalized shape data taught by Mahfouz into modified invention of Lin such that during the 3D modeling process, system will be able to dynamically create subset of the shape data in order to adjust the modeling result during the machine learning process to produce the best result for the 3D modeling. 

Regarding Claim 3, the combination of Lin and Mahfouz teaches the invention in claim 1.
The combination further teaches wherein the classifying includes calculating a similarity between the pieces of unit shape data of the respective pieces of shape data (Lin, Paragraph [0045], Regarding the building simulation process executed by the building simulation module 1608, to simulate a building shape, a region of space may be defined, and the region may be recursively randomly partitioned. In a manner similar to constructing a quadtree, a point within the region may be randomly sampled and the region may be divided into a number ( e.g., four) of rectangular regions),
and classifying the plurality of pieces of shape data  (Lin, Paragraph [0054] Mask R-CNN refers to a particular network structure that performs classification, region proposal and object segmentation <read on unit shape data> )
such that pieces of the shape data corresponding to a combination of the pieces of unit shape data in which the calculated similarity is equal to or larger than a threshold value belong to a same group (Lin, Paragraph [0270], As part of the defect classification module, the module may take as an input one or more classification types to be used as an initial state.  [0252], This process involves aligning the template 3D model and the anatomical 3D model in normal scale iteratively by calculating a similarity transform that best aligns the normal scale features (i.e., ridges) for both the template 3D model and the anatomical 3D model [0330], But a problem arises when accounting for head offset in cases of osteoporosis and osteopinia where the bone loss leads to increase of intramedullary canal size, which means larger stem size and larger offset [0385], By way of exemplary discussion and illustration, the IMU housing has a rectangular opening delineated by a constant vertical cross-section, which is slightly larger than the rectangular cross-section of the upstanding projection 1058).

Regarding Claim 7, the combination of Lin and Mahfouz teaches the invention in claim 1.
The combination further teaches wherein the outputting includes storing information indicating the specified dimensional relationship in a storage unit in association with the unit shape data of the shape data in the group (Lin, Paragraph [0005], a system comprises a 3D building modeling module; a memory for storing program instructions; [0012], systems and/or computer-readable medium storing instructions to perform any of the methods described herein. [0037], meta data must be represented with other dimensional constraints (such as duplicating a label on each point—or providing separate metadata with a coordinate scheme to group the elementary data together by replacing pixels in the images with 3D geometric shapes [0045], a subset of the rectangles may be randomly selected to form the building shape [0068], The point net 1110 may regress or fit a primitive model to a small region or subset of the point cloud 1102, as shown in FIG. 14. The parameters 1402 predicted by the point net 1110 are the normalized shape parameters for a Point Distribution Model 1802 for that primitive).

Regarding Claim 8, the combination of Lin and Mahfouz teaches the invention in claim 7.
The combination further teaches wherein the process further comprising:
receiving designation of target shape data (Lin, Paragraph [0009], Embodiments provide a decomposition module that may decompose the building model into a set of sections/shapes by leveraging simulated data. One or more embodiments may provide reconstructed 3D building primitives for use in mission planning/ rehearsal, human perspective line-of-sight, site/target familiarization, physical security vulnerability assessments), normalizing the designated target shape data [[ for each component in each coordinate axis direction ]] to create the target unit shape data (Lin, Paragraph [0040], a hip roof point distribution model at various normalized shape parameter values and points on the surface of the model; [0056], As part of the angular constraints process, before attempting to model shape instances, the primary building axis, and the complete set of angles that define the structure are first established. [0045], a subset <red on unit shape data> of the rectangles may be randomly selected to form the building shape),
searching for a first unit shape data similar to the created target unit shape data by reference to the storage unit (Lin, Paragraph [0066], the search of normalized shape parameters may be constrained), and outputting the searched first unit shape data and information indicating a dimensional relationship stored in the storage unit in association with the first unit shape data (Lin, Paragraph [0077], When the high enough metric is achieved at 702 (indicated by “yes” to initial model selection), the primitive fitting process may be avoided, and the 3D model may be generated. When the high enough metric is not achieved at 702 (indicated by “no” to initial model selection; [0082], The data stored in the data store 1622 may be received from disparate hardware and software systems, some of which are not inter-operational with one another).
	But, Lin does not explicitly disclose [[ normalizing the designated target shape data ]] for each component in each coordinate axis direction [[ to create the target unit shape data ]]
However, Mahfouz teaches normalizing the designated target shape data for each component in each coordinate axis direction to create the target unit shape data (Mahfouz, Paragraph [0249], the normalized anatomical 3D model and template 3D model are rendered scale invariant, so that shape features can be utilized independent of scale. [0343], These features are used as inputs to a clustering process, where the animal bone population is divided into groups having similar features using a predetermined clustering methodology. [0511], first magnetometer outputs … in the X-direction, Y-direction, and Z-direction at a first location, while the second magnetometer outputs … in the X-direction, Y-direction, and Z-direction at a second location, and the third magnetometer outputs … in the X-direction, Y-direction, and Z-direction at a third location [0468], each buttress may be applied to the tangible model at the target location ).
As explained in rejection of claim 1, the obviousness for combining of incorporate grouping based on the classified normalized shape data of Mahfouz into Lin is provided above.

Regarding Claim 9, the combination of Lin and Mahfouz teaches the invention in claim 8.
The combination further teaches wherein the storage unit further stores the shape data in association with the unit shape data of the shape data in the group (Lin, Paragraph [0005], a system comprises a 3D building modeling module; a memory for storing program instructions; [0012], systems and/or computer-readable medium storing instructions to perform any of the methods described herein. [0037], meta data must be represented with other dimensional constraints (such as duplicating a label on each point—or providing separate metadata with a coordinate scheme to group the elementary data together by replacing pixels in the images with 3D geometric shapes [0045], a subset of the rectangles may be randomly selected to form the building shape [0068], The point net 1110 may regress or fit a primitive model to a small region or subset of the point cloud 1102, as shown in FIG. 14. The parameters 1402 predicted by the point net 1110 are the normalized shape parameters for a Point Distribution Model 1802 for that primitive), and the outputting includes outputting shape data stored in the storage unit in association with the searched first unit shape data (Lin, Paragraph [0077], The primitive fitting module 1615 applies a primitive and classification process to each section to output a 3D representation of the shape (vertices and faces) that represents each shape of the building in the complete reconstructed mesh (sparse). Paragraph [0066], the search of normalized shape parameters may be constrained).

Regarding Claim 10, the combination of Lin and Mahfouz teaches the invention in claim 9.
The combination further teaches wherein the outputting includes outputting the shape data stored in the storage unit in association with the searched first unit shape data (Lin, Paragraph [0077], When the high enough metric is achieved at 702 (indicated by “yes” to initial model selection), the primitive fitting process may be avoided, and the 3D model may be generated. When the high enough metric is not achieved at 702 (indicated by “no” to initial model selection; Paragraph [0066], the search of normalized shape parameters may be constrained).,
and the information indicating a dimensional relationship (Lin, Paragraph [0037], The functional model may include object recognition, dimensional geometric primitives, compact 3D representation, and tagging with metadata. Primitive representation provides for a more compact metadata scheme.  the functional model may represent the data in a very compact representation, by replacing pixels in the images with 3D geometric shapes).


	Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 1 but as a method and the combination of Lin and Mahfouz teaches all the limitations as of Claim 7. Therefore is rejected under the same rationale.

	Regarding Claim 13, it recites limitations similar in scope to the limitations of Claim 3 and therefore is rejected under the same rationale.

	Regarding Claim 16, it recites limitations similar in scope to the limitations of Claim 7 and therefore is rejected under the same rationale.

Regarding Claim 17, it recites limitations similar in scope to the limitations of claim 1, but in a system. As shown in the rejection, the combination of Lin and Mahfouz disclose the limitations of claims 1. Additionally, Lin discloses an device that maps to Fig. 17 and Paragraph [0086] (Lin, Fig. 17, Element 1740, 1720, 1750 Devices, Element 1710 Processor, Element 1730 Storage Devices Paragraph [0086], “The processor 1710 also communicates with a storage device 1730. The storage device 1730 may comprise any appropriate information storage device, including combinations of magnetic storage devices (e.g., a hard disk drive), optical storage devices, mobile telephones, and/or semiconductor memory devices. The storage device 1730 stores a program 1712 for controlling the processor 1710. The processor 1710 performs instructions of the programs 1712, 1714, and thereby operates in accordance with any of the embodiments described herein.”) Thus, Claim 17 is met by Lin according to the mapping presented in the rejection of claims 1, given the computer readable medium corresponds to the device.

	Regarding Claim 19, it recites limitations similar in scope to the limitations of Claim 13 and therefore is rejected under the same rationale.


Claim(s) 4-6, 14-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20210027532 A1, hereinafter Lin), in view of Mahfouz ( US 20170143494 A1) as applied to Claim 1, 11, 17 above respectively and further in view of Ihara et al. (WO2015145785, hereinafter Ihara)

Regarding Claim 4, the combination of Lin and Mahfouz teaches the invention in claim 1.
The combination further teaches wherein the specifying includes creating,
for each site in each of the pieces of shape data,
a vector including a dimension in each of the pieces of shape data of the site as an element (Lin, Paragraph [0037], “remote sensing data input and may include global satellite coverage (e.g., panchromatic, multispectral, SRTM), global data sets (e.g., maps and vector data)”, “provide a functional model. The functional model may include object recognition, dimensional geometric primitives, compact 3D representation”, “replacing pixels in the images with 3D geometric shapes” [0009], may provide reconstructed 3D building primitives for use in mission planning/rehearsal, human perspective line-of-sight, site/target familiarization), and creating a relational expression indicating the dimensional relationship based on the created vector for each site (Mahfouz, Paragraph [0468], These CAD instructions are sent to a rapid prototyping machine, which creates the one or more tangible models indicative of the reconstructed three dimensional skull model. [0438], the transition between the humeral shaft and the humeral head, and the curvature of the humeral shaft. Each radii of curvature is recorded and a four dimensional feature vector was applied to the radii of curvature data to cluster the radii into groups that best fit the population.
[0159], a pair of three dimensional illustrations of a clavicle correlating contour differences with the muscle attachment sites)
	The combination does not explicitly discloses but Ihara using a site of a plurality of sites in each of the pieces of shape data as an objective variable and another site as an explanatory variable (Ihara, Paragraph [0006], [0009],  a splitting step of dividing into a mesh shape at a location of a size; a reconstruction step of reconstructing the example sample set for each site from the example santable set to obtain a reconstructed case sample set. The case sample set reconstruction processor 24 reconstructs the example sample set from the example santable set for each sitefs to obtain a reconstructed case sample set. The dependency analysis processing unit 26 analyzes the dependency between the explanatory variable X representing the feature amount of the image data of each region and the objective variable Y representing the attribute data for each of the reconstructed case sample sets to obtain an attribute factor analysis result).
Ihara and Lin are analogous since both of them are dealing with normalizing shape modeling using machine learning. Lin provided a way of process 3D shape modeling system by normalize the shape data and classifying the shape data. 
Ihara provided a way of normalize the shape data into sites and using the explanatory variable and objective variable to trace the normalization process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate explanatory variable and objective variables taught by Ihara into modified invention of Lin such that during the 3D modeling process, system will be able to use explanatory and objective variables to properly track the feature amount and attribute data in order to properly adjust the modeling result during the dependency analysis processing to create the best modeling result.

Regarding Claim 5, the combination of Lin, Mahfouz and Ihara teaches the invention in claim 4.
The combination further teaches wherein a site including a relatively high variance of the created vector is set as the objective variable among the plurality of sites in each of the pieces of shape data (Ihara, Paragraph [0009], On the other hand, samples. If the size is too large, the original analysis objective cannot be achieved. In other words, it becomes difficult to identify a site having a high degree of involvement in the objective variable Y. Therefore, a sample. The size adjustment unit 222 determines the size of the sample. While changing the size as appropriate, the magnitude of the correlation between the explanatory variable X of the site data and the objective variable Y is calculated in advance, and the appropriate sample is adjusted while adjusting the balance between the "variance of the correlation value for each site" and the "size of the site to be analyzed (better)" sample is adjusted while adjusting the balance between the "variance of the correlation value for each site" and the "size of the site to be analyzed (better)").
As explained in rejection of claim 4, the obviousness for combining of objective variable and explanatory variable of Ihara into Lin is provided above.

Regarding Claim 6, the combination of Lin, Mahfouz and Ihara teaches the invention in claim 4.
The combination further teaches wherein a site including a relatively high contribution rate to the objective variable is set as the explanatory variable among the plurality of sites in each of the pieces of shape data (Ihara, Paragraph [0009], The image region of the image data is divided into a mesh shape at a portion of (8 × 8). That is, each image data is divided into 64 block image data. Each site also uses a common feature quantity. the dependency analysis processing unit 26 uses any of a method for calculating the correlation value (correlation ratio) on the subspace (one dimension) of the canonical correlation analysis (CCA), a method for calculating mutual information amount (Mutual Information), and a method for calculating the squared loss mutual information amount, as a method for calculating the magnitude of the correlation between the explanatory variable X and the objective variable Y.).

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 4and therefore is rejected under the same rationale.

Regarding Claim 15, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.

Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.

	
	Allowable Subject Matter
Claims 2, 12, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20200320685 A1	Automated classification and taxonomy of 3d teeth data using deep learning methods
US 20140161346 A1	Feature point selecting system, feature point selecting method and feature point selecting program
US 20180284727 A1	Orthodontic appliances including at least partially un-erupted teeth and method of forming them
US 20180204111 A1	System and Method for Extremely Efficient Image and Pattern Recognition and Artificial Intelligence Platform
US 20200184278 A1	System and Method for Extremely Efficient Image and Pattern Recognition and Artificial Intelligence Platform
US 8429174 B2	Methods, systems, and data structures for performing searches on three dimensional objects
US 6882746 B1	Normalized bitmap representation of visual object's shape for search/query/filtering applications
“SAFE: Structure-aware Facade Editing”, Dang et al., 2014
“Interactive Sketching of Urban Procedural Models”, Nishida et al, 2016

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619